Title: To George Washington from William Heath, 14 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 14. 1782.
                  
                  From the advanced season of the year, I beg leave to submit to your excellency’s consideration whether it is not time to take some measures for procuring a supply of fuel for the garrison of West-point the approaching winter.  Any mode which your excellency may think proper to direct, shall be carried into execution.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               